Citation Nr: 0840357	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-38 913	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service including a period from 
October 2003 to January 2004.

This appeal to the Board of Veterans Appeals (Board) arises 
from November 2004 and October 2006 rating actions that 
denied service connection for a low back disability.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its 
implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008)) include enhanced duties to notify and 
assist claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim on appeal has not been accomplished.

The veteran and his representative contend that he currently 
suffers from lumbosacral disc bulging with spinal stenosis of 
service origin.  They assert that the October 2004 VA 
examination was inadequate to determine whether he currently 
suffers from that disability, in that only lumbosacral X-rays 
were performed, and either a computerized tomography (CT) 
scan or magnetic resonance imaging (MRI) or both are 
necessary to determine the nature and extent of his current 
low back disability, and whether he currently still has 
lumbosacral disc bulging with spinal stenosis.

A review of the service medical records discloses that the 
veteran was seen in early December 2003 with a 4-day history 
of low back pain.  Examination showed upper lumbar 
tenderness.  Straight leg raising was negative.  A mid-
December CT scan of the lumbar spine revealed mild disc 
bulging at L4-5 and L5-S1, with questionable mild spinal 
stenosis at L5-S1.  The veteran gave a history of the onset 
of minor low back pain in mid-November that progressed 
throughout training.  There was no history of injury or 
trauma to the back besides doing physical training.  The pain 
was localized to the low back, without radiation.  
Examination in early January 2004 showed mid-back tenderness 
on the right side.  The assessment was low back pain, most 
likely musculoskeletal, not indicative of radiculopathy, 
neurological examination unremarkable.  Lumbar spine MRI 
revealed mild narrowing of the right neural foramina at L5-
S1, with decreased disc height and signal intensity at that 
level.  On examination in mid-January, the veteran denied 
radiation of low back pain to the legs.  Current examination 
showed no back tenderness and good lumbar flexion.  The 
assessment was improved low back pain with very minimal MRI 
findings, physical examination and history not consistent 
with radiculopathy.  

Post service, October 2004 VA examination showed very mild 
tenderness on palpation of the T11-12 vertebral area with no 
spasms.  Forward flexion was to      40 degrees.  Straight 
leg raising was negative.  Lumbosacral X-rays revealed normal 
alignment without evidence of spondylolysis or 
spondylolisthesis.  Disc space and vertebral body heights 
were well maintained.  The radiological impression was normal 
lumbosacral spine.  The diagnosis was thoracolumbar strain.  
The examiner opined that the inservice radiographic evidence 
of a bulging disc with mild spinal stenosis at L5-S1 was not 
the etiology of the veteran's current complaints of back 
pain.  However, neither a CT scan nor MRI was conducted.   

Where the record does not adequately reveal the current state 
of a disability, the fulfillment of the duty to assist 
includes providing a thorough and contemporaneous medical 
examination that considers the claimant's prior medical 
examinations and treatment.  See Floyd v. Brown, 9 Vet. 
App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994).  Inadequate medical evaluation frustrates judicial 
review.  Hicks v. Brown,  8 Vet. App. 417, 422 (1995).  In 
this case, the Board finds that the duty to assist requires 
that the appellant be afforded another VA orthopedic 
examination to determine the nature and etiology of his 
current low back disability and its relationship, if any, to 
the low back disability found in service.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination by 
a physician to determine the nature and 
etiology of any current low back 
disability.  The entire claims folder 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests should be accomplished, 
including a lumbosacral CT scan or MRI or 
both, and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

The examining physician should review the 
service and post-service medical records 
and render an opinion for the record as 
to whether it is at least as likely as 
not (i.e., there is at least a 50% 
probability) that any currently-diagnosed 
low back disability had its onset in 
military service.  The examiner should 
specifically comment on whether or not 
the veteran currently suffers from disc 
bulging at L4-5 and L5-S1, with spinal 
stenosis, narrowing of the right neural 
foramina, and decreased disc height and 
signal intensity at L5-S1 that were found 
in service.      

The doctor should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinion expressed, in a printed 
(typewritten) report.

2.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

3.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.           
 
5.  If the benefit sought on appeal 
remains denied, the RO must furnish him 
and his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

